            Case 3:17-cv-02035-HZ        Document 98       Filed 08/16/19    Page 1 of 6




Robert E. Sabido, OSB No. 964168
rsabido@cosgravelaw.com
Julie A. Smith, OSB No. 983450
jsmith@cosgravelaw.com
Daniel C. Peterson, OSB No. 064664
dpeterson@cosgravelaw.com
Timothy J. Fransen, OSB No. 073938
tfransen@cosgravelaw.com
COSGRAVE VERGEER KESTER LLP
900 SW Fifth Avenue, 24th Floor
Portland, Oregon 97204
Telephone:     (503) 323-9000
Facsimile:     (503) 323-9019

       Attorneys for Defendant Wells Fargo Bank, N.A.




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION

MATTHEW SPONER,                                        Case No. 3:17-cv-2035-HZ

                Plaintiff,
       v.                                              Defendant Wells Fargo Bank, N.A.’s
                                                       SUPPLEMENTAL MEMORANDUM
EQUIFAX INFORMATION SERVICES LLC                       REGARDING 15 U.S.C. § 1681s-2(b)(1)
and WELLS FARGO BANK N.A.,

                Defendants.




       When defendant Wells Fargo (defendant) receives notice of a dispute from a consumer

reporting agency (CRA), the Fair Credit Reporting Act (FCRA) requires defendant to investigate

and take certain actions, based on the results of its investigation:

              “After receiving notice pursuant to section 1681i(a)(2) of this title of a
       dispute with regard to the completeness or accuracy of any information provided
       by a person to a consumer reporting agency, the person shall--

                “(A) conduct an investigation with respect to the disputed information;


Page 1 – Defendant’s Supplemental Memo Regarding 15 U.S.C. § 1681s-2(b)(1)

                                                                                Cosgrave Vergeer Kester LLP
                                                                                900 SW Fifth Avenue, 24th Floor
                                                                                Portland, Oregon 97204
                                                                                Telephone: (503) 323-9000
                                                                                Facsimile: (503) 323-9019
           Case 3:17-cv-02035-HZ         Document 98       Filed 08/16/19     Page 2 of 6




              “(B) review all relevant information provided by the consumer reporting
       agency pursuant to section 1681i(a)(2) of this title;

              “(C) report the results of the investigation to the consumer reporting
       agency;

               “(D) if the investigation finds that the information is incomplete or
       inaccurate, report those results to all other consumer reporting agencies to which
       the person furnished the information and that compile and maintain files on
       consumers on a nationwide basis; and

              “(E) if an item of information disputed by a consumer is found to be
       inaccurate or incomplete or cannot be verified after any reinvestigation under
       paragraph (1), for purposes of reporting to a consumer reporting agency only, as
       appropriate, based on the results of the reinvestigation promptly—

               “(i) modify that item of information;
               “(ii) delete that item of information; or
               “(iii) permanently block the reporting of that item of information.
15 U.S.C. § 1681s-2(b)(1).

       Section 1681s-2(b)(1) includes five subparts – (A), (B), (C), (D), and (E). In reality,

however, § 1681s-2(b)(1) imposes two duties: a duty to reasonably investigate and a duty to take

action based on the findings it makes after its investigation. (A) and (B) relate to the duty to

reasonably investigate, while (C), (D), and (E) relate to actions the furnisher must take based on

its findings. It follows that a furnisher can violate § 1681s-2(b)(1) in one of two ways – by

failing to reasonably investigate the dispute or by failing to properly act on the findings it makes

following the investigation.

       The actions the furnisher must take following its investigation necessarily depend on the

findings it made as part of its investigation. If, following an investigation, the furnisher finds

that the information is correct, then it only needs to report that finding to the CRA to which the

dispute was raised, as required by subsection (C). If the furnisher finds that the information is

inaccurate, incomplete, or cannot be verified, then it must report that finding to all CRAs and

modify, delete, or permanently block the reporting of that item, as required by subsections (D),

and (E).




Page 2 – Defendant’s Supplemental Memo Regarding 15 U.S.C. § 1681s-2(b)(1)

                                                                                  Cosgrave Vergeer Kester LLP
                                                                                  900 SW Fifth Avenue, 24th Floor
                                                                                  Portland, Oregon 97204
                                                                                  Telephone: (503) 323-9000
                                                                                  Facsimile: (503) 323-9019
            Case 3:17-cv-02035-HZ        Document 98       Filed 08/16/19    Page 3 of 6




        The former, not the latter, is what happened here. Following each of its investigations of

the ACDVs it received, defendant found that the disputed information was correct (i.e., that the

account belonged to plaintiff), and it reported that finding to the CRA to which plaintiff raised

the dispute, as required by subsection (C). As a result, the duties described in (D) and (E) were

never triggered here. See generally Boggio v. USAA Fed. Sav. Bank, 696 F.3d 611, 617 (6th Cir.

2012) (discussing the “scope of the trigger under § 1681s-2(b)(1)(D)”) (emphasis added).

        Even so, plaintiff suggests in his trial submissions that defendant violated subsection

1681s-2(b)(1) in three separate ways: (1) by failing to conduct a “reasonable investigation”; (2)
by failing to “review all relevant information” provided by the consumer reporting agency; and

(3) by failing to “delete or block” the disputed information, even though the information “could

not be verified.”1 There are a couple of problems with plaintiff’s three-theory approach in this

case.

        The first problem is that a “reasonable investigation” under the FCRA necessarily

includes a review of the information provided by the CRA. See Gorman v. Wolpoff &

Abramson, LLP, 584 F.3d 1147, 1157, 1160 (9th Cir. 2009) (recognizing that whether the

furnisher’s investigation was “reasonable” is informed by the information provided by the CRA);

Boggio, 696 F.3d at 617 (“courts have interpreted this review requirement alongside the

investigation requirement in § 1681s–2(b)(1)(A)”); Chiang v. Verizon New England Inc., 595

F.3d 26, 38 (1st Cir. 2010) (“[A] more limited investigation may be appropriate when CRAs

provide the furnisher with vague or cursory information about a consumer's dispute.”). Because

reviewing the information provided by the CRA is part and parcel of determining whether the


        1 See, e.g., Plaintiff’s Trial Memorandum (ECF No. 60) at 2 (asserting that defendant
failed to “delete the account or block reporting of it although the account could not be verified as
belonging to Plaintiff, in violation of Section 1681s-2(b)(1)(E)”); id. at 12 (claiming that
defendant failed to properly investigate and review all information and “failed to comply” with
subsection (E)); Proposed Joint Jury Instructions (ECF No. 79) at 5 (plaintiff’s proposed
instruction); id. at 19 (arguing that defendant’s proposed instruction “omits subsections, such as
(E), which Plaintiff claims Defendant violated”).

Page 3 – Defendant’s Supplemental Memo Regarding 15 U.S.C. § 1681s-2(b)(1)

                                                                                 Cosgrave Vergeer Kester LLP
                                                                                 900 SW Fifth Avenue, 24th Floor
                                                                                 Portland, Oregon 97204
                                                                                 Telephone: (503) 323-9000
                                                                                 Facsimile: (503) 323-9019
           Case 3:17-cv-02035-HZ         Document 98       Filed 08/16/19      Page 4 of 6




investigation was a reasonable one, failing to properly review and consider the provided

information does not amount to a separate and distinct FCRA violation. To the extent plaintiff

contends otherwise, he is mistaken.

       The second problem with plaintiff’s three-theory approach is that the requirements in §

1681s-2(b)(1)(E) are not triggered unless and until a furnisher actually finds that the disputed

information is “inaccurate or incomplete or cannot be verified.” That is not what plaintiff is

claiming here. Plaintiff is not claiming that defendant actually found that the disputed

information was inaccurate, incomplete, or could not be verified and then failed to take one or
more of the actions described in subsection (E). Plaintiff is claiming instead that defendant

should have made a different finding in its investigation than it did. A claim that the furnisher

should have made a different finding is a challenge to the reasonableness of the investigation (as

captured by subsections (A) and (B)).2 It is not a claim that the furnisher violated its obligations

to take one or more of the actions required by (E) – actions that are triggered only when certain

findings are actually made. To the extent defendant may have violated the FCRA in this case, it

violated it only in one way – by failing to conduct a reasonable investigation.

       This is not mere semantics. Where, as here, punitive damages are at play, it is not

unusual for a plaintiff to argue or for a jury to find that the conduct was particularly

reprehensible based on the number of different ways the defendant’s conduct fell short. It thus




       2   Of course, it is not enough for plaintiff to prove that defendant should have reached a
different conclusion. Under § 1681s-2(b)(1) “an investigation is not necessarily unreasonable
because it results in a substantive conclusion unfavorable to the consumer, even if that
conclusion turns out to be inaccurate.” Gorman, 584 F.3d at 1161. Plaintiff has to prove that a
reasonable investigation would have led defendant to a different conclusion. See Alston v.
United Collections Bureau, Inc., 2014 WL 859013, at *8 (D. Md. Mar. 4, 2014) (“the FCRA
does not require perfection, only a reasonable response”). Thus, defendant cannot be liable just
because the information turns out to be inaccurate, incomplete, or unverifiable. It can be liable
only if it failed to conduct a reasonable investigation and a reasonable investigation would have
led it to make one of those findings.

Page 4 – Defendant’s Supplemental Memo Regarding 15 U.S.C. § 1681s-2(b)(1)

                                                                                  Cosgrave Vergeer Kester LLP
                                                                                  900 SW Fifth Avenue, 24th Floor
                                                                                  Portland, Oregon 97204
                                                                                  Telephone: (503) 323-9000
                                                                                  Facsimile: (503) 323-9019
            Case 3:17-cv-02035-HZ        Document 98       Filed 08/16/19      Page 5 of 6




serves plaintiff’s interests to parse the FCRA obligations and potential violations out as much as

possible.

       In this case, however, only one duty is at play – the duty to conduct a reasonable

investigation. If defendant negligently failed to reasonably investigate, the jury can award

plaintiff the actual damages, if any, he incurred as a result of the negligent violation. If the

violation was a willful one, the jury may also award punitive damages for the willful violation of

the duty to reasonably investigate. But the jury should not be asked to decide whether defendant

generally violated its duty to conduct a reasonable investigation obligation and also specifically
violated its duty by failing to properly review and consider the information provided to it, as

plaintiff suggests. Nor should the jury be asked to decide whether defendant failed to take the

actions described in subsection (E) when the findings defendant made in its investigation did not

trigger a duty to take the actions under (E) in the first place. The jury should be asked to decide

only whether defendant failed to conduct a reasonable investigation, considering all of the

circumstances, and, if so, what damages, if any, should be awarded as a result.

       DATED: August 16, 2019

                                                COSGRAVE VERGEER KESTER LLP



                                                s/ Julie A. Smith
                                                Robert E. Sabido, OSB No. 964168
                                                rsabido@cosgravelaw.com
                                                Julie A. Smith, OSB No. 983450
                                                jsmith@cosgravelaw.com
                                                Daniel C. Peterson, OSB No. 064664
                                                dpeterson@cosgravelaw.com
                                                Timothy J. Fransen, OSB No. 073938
                                                tfransen@cosgravelaw.com
                                                Telephone: (503) 323-9000
                                                Fax: (503) 323-9019

                                                Attorneys for Defendant Wells Fargo Bank, N.A.




Page 5 – Defendant’s Supplemental Memo Regarding 15 U.S.C. § 1681s-2(b)(1)

                                                                                   Cosgrave Vergeer Kester LLP
                                                                                   900 SW Fifth Avenue, 24th Floor
                                                                                   Portland, Oregon 97204
                                                                                   Telephone: (503) 323-9000
                                                                                   Facsimile: (503) 323-9019
          Case 3:17-cv-02035-HZ            Document 98   Filed 08/16/19    Page 6 of 6




                                  CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing DEFENDANT

WELLS FARGO BANK, N.A.’S SUPPLEMENTAL MEMORANDUM to be served on the

date indicated below by:

               mail with postage prepaid, deposited in the US mail at Portland, Oregon,

               hand delivery,

               facsimile transmission,

               overnight delivery,
               electronic filing notification.

       I further certify that said copy was delivered as indicated above and addressed to said

attorneys at the addresses listed below:

Michael Fuller
Olsen Daines PC
111 SW Fifth Avenue, Suite 3150
Portland, OR 97204

Robert S. Sola
Robert S. Sola, P.C.
1500 SW First Avenue, Suite 800
Portland, OR 97201

Kelly D. Jones
Attorney at Law
819 SE Morrison Street, Suite 255
Portland, OR 97214

Jeffrey B. Sand
Admitted Pro Hac Vice
Weiner & Sand LLC
800 Battery Avenue SE, Suite 100
Atlanta, GA 30339
        Attorneys for Plaintiff

       DATED: August 16, 2019


                                                  s/ Julie A. Smith
                                                  Julie A. Smith



Page 1 – Certificate of Service
                                                                               Cosgrave Vergeer Kester LLP
                                                                               900 SW Fifth Avenue, 24th Floor
                                                                               Portland, Oregon 97204
                                                                               Telephone: (503) 323-9000
                                                                               Facsimile: (503) 323-9019
